Filed 11/16/15 In re J.W. CA4/2

                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
 California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
                                     or ordered published for purposes of rule 8.1115.


           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                   FOURTH APPELLATE DISTRICT

                                                 DIVISION TWO



In re J.W. et al., Persons Coming Under the
Juvenile Court Law.

SAN BERNARDINO COUNTY
CHILDREN AND FAMILY SERVICES,                                            E062802

         Plaintiff and Respondent,                                       (Super.Ct.Nos. J256470 & J256471)

v.                                                                       OPINION

B.W. et al.,

         Defendants and Respondents;

J.W. et al.,

         Appellants.



         APPEAL from the Superior Court of San Bernardino County. Christopher B.

Marshall, Judge. Affirmed.

         Linda Rehm, under appointment by the Court of Appeal, for Appellants.

         Jean-Rene Basle, County Counsel and Jamila Bayati, Deputy County Counsel, for

Plaintiff and Respondent.

                                                             1
        Konrad S. Lee, under appointment by the Court of Appeal, for Defendant and

Respondent B.W.

        No appearance for Defendant and Respondent C.H.

        No appearance for Defendant and Respondent T.J.

        San Bernardino County Children and Family Services (CFS) removed C.H.

(daughter) and J.W. (son) from the custody of B.W. (mother), when they were 12 and 8

years old, respectively. The juvenile court determined it had jurisdiction over their

placement because the children are at risk of severe physical harm due to abuse by their

mother and her inability to provide adequate supervision and protection. (Welf. & Inst.

Code,1 § 300, subds. (a) & (b).)2 The juvenile court also determined reunification

services were not required because of the nature of their prior removal and the prior

removal of their brother. (§ 361.5, subd. (b)(3) & (10).) The court nevertheless ordered

reunification services on the basis of its finding, by clear and convincing evidence, that

reunification was in the best interest of the children. (§ 361.5, subd. (c).)

        Son and daughter challenge the sufficiency of the evidence to support the juvenile

court’s finding that reunification is in their best interest. CFS submitted a letter brief

joining and adopting the brief submitted on behalf of the minors. (Cal. Rules of Court,




        1     Further unlabeled statutory references are to the Welfare and Institutions
Code.
        2      The juvenile court also determined it had jurisdiction based on the fathers’
inability or unwillingness to provide adequate care. (§ 300, subd. (g).)

                                               2
rule 8.200 (a)(5).) We hold the juvenile court did not abuse its discretion because the

evidence is sufficient to support its finding. Accordingly, we affirm the judgment.

                                              I

                              FACTUAL BACKGROUND

       On December 19, 2012, daughter, son, and their baby brother were removed from

the custody of their mother after the baby, then less than five months old, suffered severe

non-accidental trauma, with injuries including broken bones, retinal damage, and

subdural hematoma. Initially, the authorities accused mother and her then-boyfriend,

T.P. (boyfriend), of injuring the baby, but mother was exonerated of responsibility for the

baby’s injuries. She testified she does not know who hurt the baby, but she indicated

either her daughter or her boyfriend could be responsible. Eventually, the daughter

admitted to causing the baby’s injuries. However, months later she recanted and said she

did not know who had injured her baby brother. The juvenile court placed all three

children in foster care and ordered the mother to participate in reunification services.

       On August 20, 2013, the juvenile court returned the daughter and son to the

custody of their mother. On February 26, 2014, the juvenile court returned their baby

brother to her custody and dismissed the daughter and son as dependents. At that time,

the juvenile court ordered mother not to leave the children unsupervised with her

boyfriend or allow him to provide care for the children. Mother also accepted a safety

plan for the baby requiring that she not leave him in the care of his siblings.

       Mother violated those conditions. According to the social worker who testified at

trial, mother admitted she had left her daughter with the baby to take her son to school on

                                              3
a few occasions when “[the baby] may be asleep, so she wouldn’t have to take him out in

cold weather or incidents such as that.” Mother testified this occurred on only two or

three occasions. Daughter told social workers that, between February and July 2014,

mother allowed her boyfriend to visit her family’s home on several occasions and

allowed daughter to visit the boyfriend’s home three times. Mother denies any such

visits occurred. Mother admits she took her son and baby to the boyfriend’s apartment on

July 1, 2014, and that she left them alone with the boyfriend while she took a nap.

       The visit to the boyfriend’s apartment precipitated this removal action. According

to a July 1, 2014 police report, mother, son, and baby went to the boyfriend’s home for a

barbeque. Mother testified she visited only to pick up her possessions and the boyfriend

invited them to stay for a meal after they arrived. In any event, while at the boyfriend’s

home, mother had a couple of alcoholic drinks and became tired. She went to the

bedroom to take a nap and left the baby asleep on the couch and her son and boyfriend

playing video games. Sometime later, the baby began to cry. Mother and her son

reported that her boyfriend became upset, went into the bedroom, and started yelling at

her to take her baby and leave his apartment. Mother and her son claimed that, in the

presence of the children, the boyfriend pushed the mother down and then dragged her by

her hair out of the apartment. The boyfriend described the altercation differently. He

claimed he woke mother to take care of the baby, but she got upset at him and began

making a mess of his apartment. Mother denied these allegations. According to the

police report, son held the baby during the altercation and got him out of the apartment.

Mother suffered a cut during the altercation. Son and the baby were hit by a thrown

                                             4
water bottle, and the baby suffered a bruise on his head. Mother called the police, who

arrested the boyfriend on a charge of domestic abuse (Pen. Code, § 273.5, subds. (a) &

(b)).

        Mother subsequently sought to end all contact with the boyfriend. At first, she

obtained a criminal restraining order against him. In September, she obtained a family

court restraining order that protected both herself and her children. At the time of the

hearing in this case, she had not seen the boyfriend outside of court since the events of

July 1, 2014 and was attending a domestic violence support group once a week. She also

began counseling in July 2014, after the domestic violence incident. Mother later

expressed remorse for violating the juvenile court order against allowing contact between

the boyfriend and her children and said she would not do so again.

        After CFS learned of this incident, it removed the children from mother’s custody

and filed new dependency petitions for the daughter and son under Welfare and

Institutions Code section 300, subdivisions (a), (b), (c), and (g). CFS alleged mother

physically abused the children, failed to protect them from her boyfriend, had a history of

domestic violence, consumed excessive alcohol, and had mental health problems. The

juvenile court held a detention hearing on September 18 and 19, 2014 and ordered the

children detained. On December 8 and 9, 2014, the juvenile court held a jurisdiction

hearing. The juvenile court heard the testimony of mother and Social Worker Sandra

Hargis. Both witnesses testified as to the facts recounted ante, as well as evidence of

physical abuse and other incidents of domestic violence.



                                             5
       Hargis testified about one incident of alleged physical abuse directed against the

son. The son told her that mother scratched his neck when she grabbed his shirt on one

occasion. The daughter claimed her mother got frustrated with the son and was sitting on

him and choking him. Mother contested her daughter’s story. She admitted to Hargis

that “she did grab his shirt out of frustration.” Mother testified she “asked [son] to do his

homework. And he kept crying and taking his time. An hour or two passed. And I was

just talking to him, and he was being disrespectful. So I did grab him and told him to

calm down and do his work . . . [a]nd accidentally scratched him . . . [on] [h]is neck

area.” Mother testified that nothing like that incident had ever occurred before and that

she does not use physical punishment with her son. Son reported to Hargis that the

scratch occurred when mother grabbed his shirt. Hargis conceded that “there is no other

incident regarding [son] and the mother and the alleged physical abuse.” Hargis testified

that at the time of his removal from his mother’s custody, son was healthy and “was well

groomed and appeared to have received appropriate care.”

       Hargis also testified about three alleged instances of physical abuse against the

daughter. The daughter claimed that in July 2014, her mother began “hitting her all

over.” On two other incidents, she reported that her mother dragged her by her hair and

hit her and pushed her to the floor and kicked her. Mother contradicted her daughter’s

stories. According to mother, in the first incident, “[daughter] and I were in the house

folding clothes, [daughter] threw something at me. And she got up and ran, so I followed

her. And she came up in my face, and I grabbed her by her shirt. . . . [and] told her to not

talk to me like that, don’t disrespect me, because she raised her hand at me.” Mother

                                              6
testified that on another occasion, she had “asked her to check in at a certain time. . . .

And it was getting dark, and she didn’t. . . . She finally came in. And I did grab her.

And I told her that she was supposed to come in.” Mother said she grabbed her daughter

“[b]y the shirt” on that occasion, but denied hitting her. She also denied using physical

punishment with her daughter on other occasions. Hargis conceded that, when she was

taken into custody, daughter had no scars, bruises, or other marks that might indicate

physical abuse, appeared to be healthy, and “was very clean, [and] dressed

appropriately.”

       Hargis also testified about other instances of domestic abuse. She testified there

were “some domestic issues with . . . [daughter’s] father at one point,” though she did not

provide details. Mother testified she and her daughter’s father had a verbally abusive

relationship 13 years ago. Hargis testified that in addition to the July 2014 incident

described ante there was another incident of domestic violence with the boyfriend in

September 2013. Mother characterized the September 2013 incident as “face-to-face

arguing” in which “[son] got hurt” accidentally. According to mother, “Me and

[boyfriend] was arguing. I went to grab for the phone charger. He pulled back. I lost my

balance. And I didn’t know that [my son] was behind me, and I fell. And he fell and hit

his head on the TV.”

       Finally, Hargis testified about positive aspects of mother’s parenting and evidence

of her progress since first obtaining reunification services. Hargis agreed mother “was

often involved with school and with medical appointments and had contact with many

people in the community during the course of the supervision of this case.” She testified

                                               7
that other than the incident described ante, she was not aware of mother leaving her son

with any other inappropriate caregiver. She testified that social workers who visited

mother’s home did not discover “anything that was negative.” The social worker who

visited “report[ed] that Mother was taking good care of [the baby] and maintaining his

[medical] appointments” and saw no “signs of physical abuse on the children in the

home.” Neither daughter nor son exhibits signs of emotional problems. The children

went to school regularly, and mother “always cooperate[d] with interviews and visits

with social services.” At supervised visits, mother behaves appropriately with the

children and the children “seem to enjoy” the visits. Hargis agreed that “any of these

three children would benefit from maintaining a relationship with their mother.”

       Daughter also reported that her mother drank excessively. However, Hargis

testified a social worker who visited the home found no evidence of alcohol use and

Hargis concluded there was no support for the alleged alcohol problem. Hargis also

testified there was no support for the allegation that mother had mental health issues.

       After hearing the evidence, the juvenile court determined all three children have

suffered or are at risk of suffering serious physical harm by a parent or caregiver (§ 300),

giving the court jurisdiction over their placement. The juvenile court found daughter and

son are at risk because mother has physically abused them, allowed inappropriate

caregivers to supervise them, has a history of domestic violence, and because their fathers

are unable or unwilling to provide appropriate care. It also found that daughter was at

risk because her father did not protect her despite the fact that he knew or should have

known she was at risk in mother’s care. The juvenile court dismissed allegations that

                                             8
daughter and son were at risk because of mother’s excessive alcohol consumption, mental

health issues, failure to address their needs for psychological intervention, and threats of

abandonment.

       In addition, the juvenile court found that daughter and son had been previously

adjudicated dependents due to physical abuse, returned to their mother, and removed

again due to physical abuse. (§ 361.5, subd. (b)(3).) The juvenile court separately

terminated reunification services for the baby, and found that daughter and son were in a

household where the problems with the baby’s treatment had not been addressed.

(§ 361.5, subd. (b)(10).) As a result of these findings, the juvenile court was not required

to order reunification services. (§ 361.5, subd. (c).)

       However, the juvenile court determined, based on the hearing evidence that “it

will be in the best interest of those two children to order services for the mother” and

therefore ordered reunification services. (§ 361.5, subd. (c).) The juvenile court based its

determination on several factual findings: (i) “the social worker indicated on the stand

that all the children would benefit from maintaining a relationship with the mother,”

(ii) “the mother . . . put herself back into counseling after the July incident . . . on her

own,” (iii) the mother “did ultimately get a protective order . . . to protect her children,”

(iv) the mother accepted responsibility and was regretful for “allowing [the boyfriend]

into her life, [and] she recognized the problem . . . [a]nd she’s now trying to deal with it,”

(v) the mother’s “efforts with respect to [the baby] and the making of each and every

appointment . . . reflect[] a good degree of parenting ability,” (vi) “[Daughter] and [son]

are in school and have been put into a setting that is having an advance in school and

                                                9
having their basic needs met,” (vii) the mother made reasonable efforts to address the

problems that led to the removal of her children, (viii) “on balance . . . the mother could

offer a stable environment for the children,” and (ix) it is likely “that reunification will

succeed.”

       The juvenile court concluded “the mother needs additional services to assist her

both in handling parenting, handling the children” and “that the mother is fit to continue

to parent these children from the evidence that I have reviewed.” Accordingly, the

juvenile court ordered that mother participate in further reunification services and

scheduled a 6-month review hearing for July 6, 2015.

                                              II

                                        DISCUSSION

       The minors contend “there was insufficient evidence that offering Mother

reunification was in the children’s best interests” and ask us to “reverse the juvenile

court’s order of services for Mother.” We hold substantial evidence supports the juvenile

court’s opinion and therefore affirm.

       Mother contends the issues appellants raise on appeal are moot because “the court

ordered the Department [to] provide [mother] with six[]months of services” and she will

have received those services before we resolve the appeal. Respondent misunderstands

the juvenile court order. The court ordered reunification services for up to twelve months

and scheduled a 6-month review hearing for July 6, 2015. We take judicial notice by

separate order of the July 6, 2015 juvenile court minute orders, which continued

reunification services and scheduled a twelve-month review hearing, and on their basis

                                              10
conclude the issues on appeal are not moot. (See In re Karen G. (2004) 121 Cal. App. 4th
1384, 1390 [holding appellate court may take judicial notice of postjudgment proceedings

in the juvenile court to determine whether appeal is moot].) We recognize the Supreme

Court has stated postjudgment evidence may not, except in extraordinary circumstances,

be used as a basis to reverse a termination of parental rights on appeal. (In re Zeth S.

(2003) 31 Cal. 4th 396, 399-400, 413-414.) However, because this appeal is not from an

order terminating parental rights and we are taking judicial notice of a court record to

affirm, our consideration of the minute orders is not prohibited. (See In re Karen G.,

supra, at p. 1390.)

       “A juvenile court has broad discretion when determining whether further

reunification services would be in the best interests of the child under section 361.5,

subdivision (c). [Citation.] An appellate court will reverse that determination only if the

juvenile court abuses its discretion. [Citation.]” In re William B. (2008) 163 Cal. App. 4th
1220, 1229. A juvenile court can abuse its discretion by failing to consider factors

important to determining whether reunification is in the best interest of the child. (See,

e.g., In re Ethan N. (2004) 122 Cal. App. 4th 55, 64-67 [holding juvenile court abused its

discretion by failing to consider the child’s “need for stability in directing that

reunification services be provided” where the child “was detained within days of his birth

and thereafter remained with the same caretaker, a relative who was ready and willing to

provide long-term care”].) Where, as here, a party challenges the sufficiency of the

evidence supporting the court’s finding on which it based its best interests determination,

we review the record to determine whether substantial evidence supports the juvenile

                                              11
court’s findings. (In re Albert T. (2006) 144 Cal. App. 4th 207, 216 (Albert T.) [“When

the sufficiency of the evidence to support a juvenile court’s finding or order is challenged

on appeal, the reviewing court must determine if there is substantial evidence,

contradicted or uncontradicted, that supports it”]; In re Harmony B. (2005) 125
Cal. App. 4th 831, 843 [Fourth Dist., Div. Two] [affirming juvenile court finding “that

reunification would not be in [the child’s] best interests” because “substantial evidence

supports the juvenile court’s finding”].)

       Under substantial evidence review “we examine the whole record in a light most

favorable to the findings and conclusions of the juvenile court and defer to the lower

court on issues of credibility of the evidence and witnesses.” (Albert T., supra, 144

Cal.App.4th at p. 216.) “We must resolve all conflicts in support of the determination

and indulge all legitimate inferences to uphold the court’s order . . . [and] may not

substitute our deductions for those of the trier of fact.” (Ibid.) “[W]e must decide if the

evidence is reasonable, credible, and of solid value, such that a reasonable trier of fact

could find the court’s order was proper based on clear and convincing evidence.” (Curtis

F. v. Superior Court (2000) 80 Cal. App. 4th 470, 474.)

       The statutory scheme governing juvenile dependency “is designed to allow

retention of parental rights to the greatest degree consistent with the child’s safety and

welfare, and to return full custody and control to the parents or guardians if, and as soon

as, the circumstances warrant.” (In re Ethan C. (2012) 54 Cal. 4th 610, 625.) Thus, in the

ordinary case where minors have been removed from the custody of their parents and

declared dependents, “child welfare services, including family reunification services,

                                             12
must be offered.” (Id. at p. 626; see also § 361.5, subd. (a).) “When offered,

reunification services must be provided for at least six months unless earlier terminated

for cause (§ 361.5, subd. (a)(2)), and for up to 24 months when it appears such extended

services will result in the dependent child’s return to the parent’s or guardian’s custody.”

(In re Ethan C., supra, at p. 626.)

       In some situations, however, the parent can lose the presumption of reunification

services. Relevant to this case, subdivision (b)(3) of section 361.5 provides:

“Reunification services need not be provided to a parent . . . when the court finds, by

clear and convincing evidence . . . [¶] . . . [t]hat the child or a sibling of the child has been

previously adjudicated a dependent . . . as a result of physical . . . abuse, . . . removed

from the custody of his or her parent or guardian, . . . returned to the custody of the parent

or guardian from whom the child had been taken originally, and . . . the child is [again]

being removed . . . due to additional physical . . . abuse.” The juvenile court correctly

determined that this provision applies to daughter and son.3

       As a result, subdivision (c) of section 361.5 governs. It provides “[t]he court shall

not order reunification for a parent or guardian described in paragraph (3) . . . of

subdivision (b) unless the court finds, by clear and convincing evidence, that

reunification is in the best interest of the child.” (Italics added.) In this case, the juvenile


       3      The juvenile court also found that subdivision (b)(10) of section 361.5
applies to daughter and son. Subdivision (b)(10) is an alternate basis for holding
reunification services are presumptively inappropriate. Because it does not change our
analysis whether the juvenile court correctly determined mother overcame the
presumption, we do not discuss that basis for imposing the presumption separately.

                                               13
court properly applied section 361.5, subdivision (c), considered the evidence presented

at the hearing, and determined that mother had overcome the statutory presumption

against reunification services because clear and convincing evidence showed that

reunification with their mother would be in the best interest of the children.

       In determining the children’s best interests, the juvenile “court should consider ‘a

parent’s current efforts and fitness as well as the parent’s history’; ‘[t]he gravity of the

problem that led to the dependency’; the strength of the bonds between the child and the

parent and between the child and the caretaker; and ‘the child’s need for stability and

continuity.’ ” (In re G.L. (2014) 222 Cal. App. 4th 1153, 1164, quoting In re William B.,

supra, 163 Cal.App.4th at pp. 1220, 1228.) “[A]t least part of the best interest analysis

must be a finding that further reunification services have a likelihood of success.” (In re

G.L., supra, at p. 1164.)

       We have reviewed the record and conclude the juvenile court did not abuse its

discretion when it found reunification is in the best interest of daughter and son. The

juvenile court made detailed findings, including that, notwithstanding her shortcomings,

mother was providing adequate care and had a generally good relationship with her

children. The juvenile court noted that Social Worker Hargis “indicated on the stand that

all the children would benefit from maintaining a relationship with the mother.” She also

reported that mother “was often involved with school and with medical appointments,”

“was taking good care of [the baby] and maintaining his [medical] appointments” and

that the other “children [went] to school regularly.” Hargis testified mother behaved

appropriately with the children during supervised visits, which the children “seem to

                                              14
enjoy.” All this testimony, which has further support in the testimony of mother herself,

supports the juvenile court’s conclusion that mother had demonstrated a good degree of

parenting ability and “is fit to continue to parent these children.”

       The juvenile court also found that mother had made reasonable efforts to address

the domestic violence issues that led to the removal of her children. This finding too was

supported by substantial evidence. The record shows that after the July 1, 2014 episode

of domestic abuse, which occurred in the presence of her son and baby, mother sought to

terminate her relationship with her boyfriend and protect herself and her children from

future exposure to his abuse. She reported the abuse to the police and obtained a criminal

protective order. In addition, mother accepted responsibility for exposing her children to

her boyfriend and was regretful for “allowing [him] into her life, [and] she recognized the

problem . . . [a]nd she’s now trying to deal with it.” As the juvenile court noted, mother

“put herself back into counseling after the July incident . . . on her own,” and without

prompting “g[o]t a protective order . . . to protect her children.” As of the date of the

hearing in juvenile court, mother had not seen the boyfriend outside of court for over five

months. The juvenile court reasonably concluded that the mother made reasonable

efforts to address the problems that led to the removal of her children.

       The same evidence discussed ante supports the juvenile court’s findings that

mother has a significant bond with her children and “could offer a stable environment for

the children.” The finding that she has a significant bond with her children is supported

by her involvement in school and medical appointments, her conduct at supervised visits,

and the fact that the children enjoy the visits. In addition, based on the children’s foster

                                              15
placement having lasted less than a year, the court found there was “not enough time for

there to be bonds with the foster parents,” and reasonably concluded mother’s bond was

stronger. The juvenile court’s finding that mother could provide a stable environment

was also supported by the same evidence, as well as the fact that “prior to their removal,

the children were in a stable relationship with the mother in a stable home.” The court

recognized that “the incidents of domestic violence . . . altered that to some degree.”

However, the court’s conclusion mother could again provide a stable home for the

children is supported by the evidence she took decisive steps after July 1, 2014 to exclude

the boyfriend from her life, obtain protection for her children, and engage in counseling.

It has further support in the evidence that under mother’s care the children were “well

groomed and appeared to have received appropriate care” and appeared to be healthy.

       The minors contend the juvenile court erred because it did not give sufficient

weight to the gravity of the abuse. They point to her son’s statements about being

exposed to the boyfriend’s violence against mother and daughter’s statements that mother

drank excessively and had physical outbursts directed at both children. These statements

do not undermine the reasonableness of the juvenile court’s finding. The court noted that

the “overall problem in this case is that the mother got wrapped up in a relationship with

[the boyfriend] that was harmful to everyone, including herself, and certainly her children

. . . .” However, as discussed ante, after the incident of domestic abuse that triggered

these proceedings, mother took independent and decisive action to address that danger.

As of the hearing, mother had not seen the boyfriend outside of court since the July 1,

2014 incident. The allegations of excessive alcohol use are not supported. Social

                                             16
Worker Hargis reported finding no indication of alcohol use in mother’s home and no

other evidence that mother abused alcohol, and the juvenile court dismissed alcohol

abuse as a reason to detain the children.

       As for the abuse mother herself inflicted on her son and daughter, there is

conflicting evidence about its gravity. Mother admitted she had scratched her son when

she grabbed his shirt out of frustration and her son confirmed her testimony. Mother

admitted she had grabbed her daughter on a few occasions, but denied hitting her.

Daughter reported these incidents were more violent. Meanwhile, Social Worker Hargis

conceded she knew of only one incident of mother physically abusing son and agreed that

when he was taken into custody there were no signs of abuse other than “a minimal scar

on his neck.” She conceded he appeared healthy and “was well groomed and appeared to

have received appropriate care.” She also conceded that daughter had no scars, bruises,

or other marks that might indicate physical abuse, appeared to be healthy, and “was very

clean, [and] dressed appropriately.” Hargis reported that, according to the social worker

who worked with mother for a year, there were no signs of abuse during supervisory

visits. Given the conflicting testimony, the apparent health and well-being of the

children, and the fact that exposure to domestic violence was the principal reason for

removing the children, the juvenile court could reasonably have found reunification to be

in the children’s best interests despite the incidents of abuse by mother that formed part

of the basis for their detention.

       The court also found that reunification is likely to succeed. That finding is

supported by the evidence that mother worked to maintain a close relationship with her

                                             17
children during removal and, after the July 1, 2014 incident, voluntarily and immediately

got back into counseling and domestic violence counseling. A juvenile court exercising

its discretion has the “ability to evaluate whether the parent will utilize . . . services and

whether those services would ultimately inure to the benefit of the minor.” (In re Jesse

W. (2007) 157 Cal. App. 4th 49, 66, 68.) We hold the juvenile court here had a

“reasonable basis to conclude” that mother will avail herself of reunification services and

that reunification will succeed. (See In re William B., supra, 163 Cal.App.4th at pp.

1228-1229.)

       We conclude there is sufficient evidence to support the juvenile court’s finding by

clear and convincing evidence under section 361.5, subdivision (c) that reunification is in

the best interests of the minors.

       The minors argue there is evidence in the record supporting the opposite finding.

Even if that were correct, such evidence does not establish the court abused its discretion

in finding it was in their best interests to reunify with their mother. (In re G.L., 222
Cal. App. 4th 1153, 1166.) An appellate court “will not disturb the [juvenile] court’s

determination unless the court has exceeded the limits of legal discretion by making an

arbitrary, capricious or patently absurd determination.” (In re Katelynn Y. (2012) 209
Cal. App. 4th 871, 881; see also In re G.L., supra, at p. 1166.) “When two or more

inferences reasonably can be deduced from the facts, [an appellate court has] no authority

to reweigh the evidence or substitute [its] judgment for that of the juvenile court.” (In re

G.L., at p. 1166.) We decline the minors’ invitation to reweigh the evidence in this case.



                                               18
       Accordingly, we affirm the juvenile court’s judgment that reunification is in the

best interests of the children.

                                            III

                                     DISPOSITION

       We affirm the judgment.

       NOT TO BE PUBLISHED IN OFFICIAL REPORTS



                                                               RAMIREZ
                                                                                       P. J.

We concur:


HOLLENHORST
                            J.


CODRINGTON
                            J.




                                            19